internal_revenue_service index no number release date cc ebeo 4-plr-108656-99 date company plan_year a date b dear this is in reply to a request for a ruling concerning whether compensation paid under the plan upon the attainment of a performance_goal will be considered performance-based compensation under sec_162 of the internal_revenue_code even though the compensation could have been paid upon the executive’s termination without cause or for good reason executives of company including executives who will be covered employees for purposes of sec_162 of the code will be granted awards of restricted_stock under company’s plan the awards of restricted_stock will be evidenced by a restricted_stock agreement that will specify the number of shares granted the period of the restriction and any other conditions of vesting in the award awards of restricted_stock will vest only if the employee is still employed as of a specified date and if performance targets such as earnings per share net operating_profit after-tax profit return on equity or return on invested capital are met for awards granted in year a the awards will vest if the employee is still employed on date b and if earnings per share increase at a specified rate over the vesting period in the event of a change_of control of company the restricted shares shall immediately vest in the event an executive terminates as a result of death or disability the shares will immediately become fully vested the restricted_stock agreements will provide that shares also will immediately become fully vested if an executive is terminated by company without cause or on termination by the executive for good reason for purposes of determining whether a termination by company is with or without cause company defines cause to mean i an act of willful misrepresentation fraud or willful dishonesty intended to result in substantial personal enrichment at the expense of company ii willful misconduct with regard to company that was intended to have a material adverse impact on company iii material willful and knowing violation of company guidelines or the executive’s fiduciary duties which has or was intended to have a material adverse impact on company iv willful or reckless behavior which has a material adverse impact on company v willful failure to perform duties or follow written direction of the board_of directors vi conviction of or pleading nolo contendre or guilty to a felony or vii any other material breach that is not cured within days of receipt of written notice for purposes of determining whether a termination is for good reason company defines good reason to mean the occurrence of any of the following without the executive’s express written consent i assignment of duties materially inconsistent with the executive’s current authorities duties responsibilities and status any reduction in the executive’s title position or reporting lines or any material reduction in the executive’s status authorities duties or responsibilities ii relocation of the executive from the principal office of company or relocation of the principal office of company iii reduction in the executive’s base salary iv reduction in the executive overall level of participation in company incentive benefit or retirement plans v failure of company to obtain assumption of the executive’s employment agreement from a successor of company or vi any other material breach of the executive’s employment by company sec_162 of the code allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 of the code provides that in the case of any publicly_held_corporation no deduction is allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of the remuneration for the taxable_year exceeds dollar_figure sec_162 of the code defines applicable_employee_remuneration with respect to any covered_employee for any taxable_year generally as the aggregate amount allowable as a deduction for the taxable_year determined without regard to sec_162 for remuneration for services performed by the employee whether or not during the taxable_year however pursuant to sec_162 the term does not include remuneration payable solely on account of the attainment of one or more performance goals but only if-- i the performance goals are determined by a compensation committee of the board_of directors of the taxpayer which is comprised of or more outside directors ii the material terms under which the remuneration is to be paid including the performance goals are disclosed to shareholders and approved by a majority of the vote before the payment of the remuneration and iii before any payment of such remuneration the compensation committee referred to in clause i certifies that the performance goals and any other material terms were in fact satisfied sec_1_162-27 of the income_tax regulations provides in part that qualified_performance-based_compensation must be paid solely on account of the attainment of one or more preestablished objective performance goals according to sec_1_162-27 of the regulations a preestablished performance_goal must state in terms of an objective formula or standard the method for computing the amount of compensation payable to the employee if the goal is attained a formula or standard is objective if a third party having knowledge of the relevant performance results could calculate the amount to be paid to the employee a formula or standard must specify the individual employees or class of employees to which it applies sec_1_162-27 of the regulations provides that the terms of an objective formula or standard must preclude discretion to increase the amount of compensation payable that would otherwise be due upon attainment of the goal sec_1_162-27 of the regulations provides that the facts and circumstances cannot indicate that the employee would receive all or part of the compensation regardless of whether the performance_goal is attained thus if the payment of compensation under a grant or award is only nominally or partially contingent on attaining a performance_goal none of the compensation payable under the grant or award will be considered performance-based however this section also provides that compensation does not fail to be qualified_performance-based_compensation merely because the plan allows the compensation to be payable upon death disability or change_of_ownership or control although compensation actually paid on account of those events prior to the attainment of the performance_goal would not satisfy the requirements of paragraph e termination by company without cause and termination by an executive with good reason are both involuntary terminations similar to terminations as a result of death disability or change in control therefore based on the facts submitted we rule that restricted share awards under the plan will be considered performance-based assuming they meet the requirements of sec_162 of the code even though the compensation could be paid upon termination of the executive by company without cause or termination by the executive for good reason this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code sincerely yours _________________________ robert b misner assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
